Lucas App. No. L-12-1312. It is ordered by the court, sua sponte, that this cause is no longer held for the decision in 2012-1398, Gauthier v. Gauthier, 12th Dist. Warren No. CA2011-05-048, 2012-Ohio-*14933046, and the stay of briefing in this case is lifted.
It is further ordered that the clerk shall issue an order for the transmittal of the record from the Court of Appeals for Lucas County, and the parties shall brief this case in accordance with the Rules of Practice of the Supreme Court of Ohio.